Case 5:19-cv-00036-RWS Document 303 Filed 04/30/20 Page 1 of 4 PageID #: 10247




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

  MAXELL, LTD.,

                      Plaintiff,

  v.                                                      Case No. 5:19-cv-0036-RWS

  APPLE INC.,                                             JURY TRIAL DEMANDED

                      Defendant.

                           JOINT REPORT REGARDING
              APPLE’S MOTION FOR PROTECTIVE ORDER (D.I. 228, 242, 291)

           On March 12, 2020, Apple filed a motion for protective order concerning certain of

 Maxell’s Rule 30(b)(6) topics. D.I. 228. Maxell filed its opposition on March 26. D.I. 242.

 Pursuant to this Court’s Order (D.I. 279), Apple filed its reply on April 22 (D.I. 291) and the parties

 met and conferred on April 27. The parties thereafter continued to confer by email. The results

 of the parties’ discussions are summarized below, organized consistent with the motion:

       •    Section A: Topic 1 - unresolved, Topic 3 - resolved, Topic 8 - resolved

       •    Section B: Topic 4 - unresolved, Topic 7 - resolved, Topic 29 - unresolved with
            respect to Intel/Qualcomm/Dialog/Sony, otherwise resolved, and Topic 58 - resolved

       •    Section C: Topics 38 and 41: unresolved

       •    Section D: Topics 39 and 56: unresolved

       •    Section E: Topic 63: unresolved

       •    Section F: Topics 78 - resolved, Topic 79 - resolved, and Topic 80 - unresolved




                                                   1
Case 5:19-cv-00036-RWS Document 303 Filed 04/30/20 Page 2 of 4 PageID #: 10248




 Dated: April 30, 2020        By:         /s/ Jamie B. Beaber

                                          Geoff Culbertson
                                          Kelly Tidwell
                                          Patton, Tidwell & Culbertson, LLP
                                          2800 Texas Boulevard (75503)
                                          Post Office Box 5398
                                          Texarkana, TX 75505-5398
                                          Telephone: (903) 792-7080
                                          Facsimile: (903) 792-8233
                                          gpc@texarkanalaw.com
                                          kbt@texarkanalaw.com

                                          Jamie B. Beaber
                                          Alan M. Grimaldi
                                          Kfir B. Levy
                                          James A. Fussell, III
                                          Baldine B. Paul
                                          Tiffany A. Miller
                                          Saqib Siddiqui
                                          Bryan Nese
                                          William J. Barrow
                                          Alison T. Gelsleichter
                                          Clark S. Bakewell
                                          MAYER BROWN LLP
                                          1999 K Street, NW
                                          Washington, DC 20006
                                          Telephone: (202) 263-3000
                                          Facsimile: (202) 263-3300
                                          jbeaber@mayerbrown.com
                                          agrimaldi@mayerbrown.com
                                          klevy@mayerbrown.com
                                          jfussell@mayerbrown.com
                                          bpaul@mayerbrown.com
                                          tmiller@mayerbrown.com
                                          ssiddiqui@mayerbrown.com
                                          bnese@mayerbrown.com
                                          wbarrow@mayerbrown.com
                                          agelsleichter@mayerbrown.com
                                          cbakewell@mayerbrown.com

                                          Robert G. Pluta
                                          Amanda S. Bonner
                                          MAYER BROWN LLP
                                          71 S. Wacker Drive
                                          Chicago, IL 60606


                                      2
Case 5:19-cv-00036-RWS Document 303 Filed 04/30/20 Page 3 of 4 PageID #: 10249




                                          (312) 782-0600
                                          rpluta@mayerbrown.com
                                          asbonner@mayerbrown.com

                                          Counsel for Plaintiff Maxell, Ltd.


                                          /s/ Luann L. Simmons

                                          Luann L. Simmons (Pro Hac Vice)
                                          lsimmons@omm.com
                                          O’MELVENY & MYERS LLP
                                          Two Embarcadero Center
                                          28th Floor
                                          San Francisco, CA 94111
                                          Telephone: 415-984-8700
                                          Facsimile: 415-984-8701

                                          Xin-Yi Zhou (Pro Hac Vice)
                                          vzhou@omm.com
                                          O’MELVENY & MYERS LLP
                                          400 S. Hope Street
                                          Los Angeles, CA 90071
                                          Telephone: 213-430-6000
                                          Facsimile: 213-430-6407

                                          Marc J. Pensabene (Pro Hac Vice)
                                          mpensabene@omm.com
                                          Laura Bayne Gore (Pro Hac Vice)
                                          lbayne@omm.com
                                          O’MELVENY & MYERS LLP
                                          Times Square Tower, 7 Times Square
                                          New York, NY 10036
                                          Telephone: 212-326-2000
                                          Facsimile: 212-326-2061

                                          Melissa R. Smith (TX #24001351)
                                          melissa@gilliamsmithlaw.com
                                          GILLIAM & SMITH, LLP
                                          303 South Washington Avenue
                                          Marshall, Texas 75670
                                          Telephone: (903) 934-8450
                                          Facsimile: (903) 934-9257

                                          Attorneys for Defendant Apple Inc.



                                      3
Case 5:19-cv-00036-RWS Document 303 Filed 04/30/20 Page 4 of 4 PageID #: 10250




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that all counsel of record who are deemed to have

 consented to electronic service are being served with a copy of this document via the Court's

 CM/ECF system per Local Rule CV-5(a)(3) on April 30, 2020.

                                                             /s/ Melissa R. Smith
